Exhibit 10.2




FIFTH AMENDMENT TO THE
PURCHASE AND SALE AGREEMENT
This FIFTH AMENDMENT TO THE PURCHASE AND SALE AGREEMENT (this “Amendment”),
dated as of May 29, 2020 (such date, the “Fifth Amendment Effective Date”), is
entered into by and among the following parties:
(i)
DXC TECHNOLOGY COMPANY, as Servicer (the “Servicer”);

(ii)
DXC MS LLC, as exiting Originator under the Agreement described below (the
“Exiting Originator”);

(iii)
THE VARIOUS PARTIES LISTED ON THE SIGNATURE PAGES HERETO AS REMAINING
ORIGINATORS, as remaining Originators (collectively, the “Remaining Originators”
and each, a “Remaining Originator”, and together with the Exiting Originator,
the “Originators”); and

(iv)
DXC RECEIVABLES LLC (F/K/A CSC RECEIVABLES LLC), as Buyer under the Agreement
described below (the “Buyer”).

Capitalized terms used but not otherwise defined herein (including such terms
used above) have the respective meanings assigned thereto in the Agreement
described below.
BACKGROUND
A.The Originators, the Servicer and the Buyer entered into that certain Purchase
and Sale Agreement, dated as of December 21, 2016 (as amended, restated,
supplemented or otherwise modified through the date hereof, the “Agreement”).
B.Concurrently herewith, the Servicer, the Buyer, as seller, the Committed
Purchasers, the Group Agents and the Administrative Agent are entering into that
certain Ninth Amendment to the Receivables Purchase Agreement, dated as of the
date hereof (the “Receivables Purchase Agreement Amendment”).
C.The Exiting Originator desires to no longer be party to the Agreement as an
Originator thereunder on the Fifth Amendment Effective Date.
D.The parties hereto desire to amend the Agreement as set forth herein.
NOW, THEREFORE, with the intention of being legally bound hereby, and in
consideration of the mutual undertakings expressed herein, each party to this
Amendment hereby agrees as follows:
SECTION 1.    Amendments to the Agreement. The Agreement is hereby amended as
follows:
(a)    Article X of the Agreement is hereby amended by adding the following new
Section 10.15 to the end thereof:
10.15 Milano Facility Intercreditor Agreement. Each Originator that is or that
becomes a party hereto acknowledges and agrees that it (i) has received and
reviewed a copy of the Milano Facility Intercreditor Agreement, (ii) consents to
the Servicer’s and the Buyer’s entry into the Milano Facility Intercreditor
Agreement and (iii) will comply with the terms of the Milano Facility
Intercreditor Agreement.
(b)    Schedule I of the Agreement is hereby replaced in its entirety with the
schedule attached hereto as Schedule I.
(c)    Schedule II of the Agreement is hereby replaced in its entirety with the
schedule attached hereto as Schedule II.
(d)    Schedule III of the Agreement is hereby replaced in its entirety with the
schedule attached hereto as Schedule III.
SECTION 2.    Release of Exiting Originator. The parties hereto hereby agree
that upon the effectiveness of this Amendment, the Exiting Originator shall no
longer be a party to the Agreement or any other Transaction Document and shall
no longer have any obligations or rights thereunder (other than such obligations
which by their express terms survive termination of the Agreement or such other
Transaction Document).
SECTION 3.    Delegation and Assumption of Exiting Originator’s Obligations.
Effective immediately prior to the removal of the Exiting Originator as a party
to the Agreement pursuant to Section 2 above, the Exiting Originator hereby
delegates to the Remaining Originators, and the Remaining Originators hereby
assume all of the Exiting Originator’s duties, obligations and liabilities, to
the extent if any, under the Agreement and each of the other Transaction
Documents.
SECTION 4.    Cancellation of Subordinated Notes. The Exiting Originator
represents and warrants to the other parties hereto that it (a) currently holds
the Subordinated Note made by the Buyer to the Exiting Originator (the “Exiting
Originator Note”) and (b) has not sold, pledged, assigned, or otherwise
transferred the Exiting Originator Note or any interest therein. The Exiting
Originator acknowledges and agrees that all the Buyer’s outstanding obligations
(including, without limitation, any payment obligations) under the Exiting
Originator Note have been finally and fully paid and performed on or prior to
the Fifth Amendment Effective Date. The Exiting Originator Note is hereby
cancelled and shall have no further force or effect.
SECTION 5.    Consent to Entry into the Milano Facility Intercreditor Agreement.
Each of the parties hereto acknowledges, consents and agrees to the terms of the
Milano Facility Intercreditor Agreement, which may be amended after the date
hereof by the Administrative Agent and the Servicer.
SECTION 6.    Representations and Warranties of the Remaining Originators. The
Remaining Originators hereby represent and warrant to each of the parties hereto
as of the date hereof as follows:
(a)    Representations and Warranties. The representations and warranties made
by such Person in the Agreement and each of the other Transaction Documents to
which it is a party are true and correct as of the date hereof (unless such
representations or warranties relate to an earlier date, in which case as of
such earlier date).
(b)    Enforceability. The execution and delivery by it of this Amendment, and
the performance of its obligations under this Amendment, the Agreement (as
amended hereby) and the other Transaction Documents to which it is a party are
within its organizational powers and have been duly authorized by all necessary
action on its part, and this Amendment, the Agreement (as amended hereby) and
the other Transaction Documents to which it is a party are (assuming due
authorization and execution by the other parties thereto) its valid and legally
binding obligations, enforceable in accordance with its terms, except (x) the
enforceability thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws from time to time in effect relating to
creditors’ rights, and (y) the remedy of specific performance and injunctive and
other forms of equitable relief may be subject to equitable defenses and to the
discretion of the court before which any proceeding therefor may be brought.
(c)    No Event of Default; No Purchase and Sale Termination Event. No Event of
Termination, Unmatured Event of Termination, Non-Reinvestment Event, Unmatured
Non-Reinvestment Event, Purchase and Sale Termination Event or Unmatured
Purchase and Sale Termination Event has occurred and is continuing, or would
occur as a result of this Amendment or the transactions contemplated hereby.
SECTION 7.    Effect of Amendment; Ratification. All provisions of the Agreement
and the other Transaction Documents, as expressly amended and modified by this
Amendment, shall remain in full force and effect. After this Amendment becomes
effective, all references in the Agreement (or in any other Transaction
Document) to “this Purchase and Sale Agreement”, “this Agreement”, “hereof”,
“herein” or words of similar effect referring to the Agreement shall be deemed
to be references to the Agreement as amended by this Amendment. This Amendment
shall not be deemed, either expressly or impliedly, to waive, amend or
supplement any provision of the Agreement other than as set forth herein. The
Agreement, as amended by this Amendment, is hereby ratified and confirmed in all
respects.
SECTION 8.    Effectiveness. This Amendment shall become effective as of the
Fifth Amendment Effective Date upon (a) receipt by the Buyer and the
Administrative Agent’s receipt of counterparts to this Amendment executed by
each of the parties hereto, and (b) the effectiveness of the Receivables
Purchase Agreement Amendment.
SECTION 9.    Severability. Any provisions of this Amendment which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
SECTION 10.    Transaction Document. This Amendment shall be a Transaction
Document for purposes of the Receivables Purchase Agreement.
SECTION 11.    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute but one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by facsimile or
e-mail transmission shall be effective as delivery of a manually executed
counterpart hereof.
SECTION 12.    GOVERNING LAW AND JURISDICTION.
(a)    THIS AMENDMENT, INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES HERETO,
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY OTHER CONFLICTS OF LAW
PROVISIONS THEREOF).
(b)    EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY NEW YORK STATE OR FEDERAL COURT SITTING IN NEW YORK CITY,
NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AMENDMENT, AND EACH PARTY HERETO HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVE, TO THE FULLEST EXTENT THEY MAY
EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING. THE PARTIES HERETO AGREE THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
SECTION 13.    Section Headings. The various headings of this Amendment are
included for convenience only and shall not affect the meaning or interpretation
of this Amendment, the Agreement or any provision hereof or thereof.


[SIGNATURE PAGES FOLLOW]


IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.
DXC RECEIVABLES LLC,
as Buyer




By:_/s/_ H.C. Charles Diao___________________
Name: H.C. Charles Diao
Title: President and Treasurer



DXC TECHNOLOGY COMPANY,
as Servicer




By:_/s/_ H.C. Charles Diao___________________
Name: H.C. Charles Diao
Title: Senior Vice President, Treasury and
Corporate Development



DXC TECHNOLOGY SERVICES LLC,
as a Remaining Originator




By:_/s/_ H.C. Charles Diao___________________
Name: H.C. Charles Diao
Title: President and Treasurer





:





ALLIANCE-ONE SERVICES, INC.,
as a Remaining Originator




By: /s/ Phillip Charles Ratcliff_________________
Name: Phillip Charles Ratcliff
Title: President




COMPUTER SCIENCES CORPORATION,
as a Remaining Originator




By:_/s/_ H.C. Charles Diao___________________
Name: H.C. Charles Diao
Title: President and Treasurer




CSC CONSULTING, INC.,
as a Remaining Originator




By:_/s/_ H.C. Charles Diao___________________
Name: H.C. Charles Diao
Title: President and Treasurer




CSC CYBERTEK CORPORATION,
as a Remaining Originator




By:_/s/_ H.C. Charles Diao___________________
Name: H.C. Charles Diao
Title: President and Treasurer


MYND CORPORATION,
as a Remaining Originator




By:_/s/_ H.C. Charles Diao___________________
Name: H.C. Charles Diao
Title: President and Treasurer




PDA SOFTWARE SERVICES LLC,
as a Remaining Originator




By:_/s/_ H.C. Charles Diao___________________
Name: H.C. Charles Diao
Title: President and Treasurer




CSC PUERTO RICO, LLC,
as a Remaining Originator




By:_/s/_ H.C. Charles Diao___________________
Name: H.C. Charles Diao
Title: President and Treasurer




CSC COVANSYS CORPORATION,
as a Remaining Originator




By:_/s/_ H.C. Charles Diao___________________
Name: H.C. Charles Diao
Title: President and Treasurer




TRIBRIDGE HOLDINGS, LLC,
as a Remaining Originator




By:_/s/_ H.C. Charles Diao___________________
Name: H.C. Charles Diao
Title: President and Treasurer










DXC MS LLC,
as an Exiting Originator




By:_/s/_ H.C. Charles Diao___________________
Name: H.C. Charles Diao
Title: President and Treasurer






Acknowledged by:
PNC BANK, NATIONAL ASSOCIATION
as Administrative Agent
By: /s/ Christopher Blaney_____________
Name: Christopher Blaney
Title: Senior Vice President
PNC BANK, NATIONAL ASSOCIATION,
as Group Agent for its Purchaser Group

By: /s/ Christopher Blaney_____________
Name: Christopher Blaney
Title: Senior Vice President
Schedule I

LIST AND LOCATION OF EACH ORIGINATOR





Schedule II

LOCATION OF BOOKS AND RECORDS OF ORIGINATORS







Schedule III

TRADE NAMES





1

